DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Olkkonen et al. (US. Pub: 2018/0081176 A1) of record; Li et al. (CN: 108387960 A) of record. 
Regarding claim 1, Olkkonen discloses (in at least figs. 2d, 3a, 4a and 5) a waveguide display comprising: a waveguide (20); an input coupler (22; [0062]) configured to couple display light into the waveguide; and one or more surface-relief gratings (see at least figs. 2d, 3a and 4a; items 27A, 27B and 27C; [0066]; [0071]; [0088] and [0090]) on the waveguide and configured to couple the display light out of the waveguide (20) towards an eyebox of the waveguide display on a first side of the waveguide (20), the one or more surface-relief gratings formed in a plurality of grating layers (see figs. 2d and 4e), wherein the plurality of grating layers includes: a first grating layer characterized by a first thickness profile and a first refractive index; a second grating layer characterized by a second thickness profile and a second refractive index different from the first refractive index; and a third grating layer characterized by a third thickness profile and a third refractive index different from the second refractive index, the second grating layer between the first grating layer and the third grating layer (see figs. 3a, 43; [0071]; [0078]; [0083]; [0088]; and [0092]-[0098]), wherein the first thickness profile, the first refractive index, the second thickness profile, the second refractive index, the third thickness profile, and the third refractive index are configured to reduce coupling of the display light to a second side of the waveguide opposing the first side ([0037]; [0078] and [0086]). See also Li’s reference at least figs. 2 and 3. 
Regarding claim 4, Olkkonen discloses (in at least figs. 2d, 3a, 4a and 5) the second refractive index is lower than each of the first refractive index and the third refractive index; and the first refractive index is the same as or different from the third refractive index.
Regarding claim 11, Li discloses (in at least fig. 2) the one or more surface-relief gratings comprise a slanted surface-relief grating including a plurality of grating grooves in the plurality of grating layers. 
Claims 1, 3 and 9-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Evans et al. (US. Pub: 2015/0063753 A1) of record and Yashiki et al. (US. Pub: 2012/0064303 A1). 
Regarding claim 1, Evans discloses (in at least figs. 1-8, 14, 18 and 23) a waveguide display comprising: a waveguide (abstract; [0014]; [0021]); an input coupler ([0013]-[0014]) configured to couple display light into the waveguide; and one or more surface-relief gratings (see at least figs. 1-8) on the waveguide and configured to couple the display light out of the waveguide towards an eyebox of the waveguide display on a first side of the waveguide (see at least figs. 1-8), the one or more surface-relief gratings (19) formed in a plurality of grating layers (see at least figs. 1-8), wherein the plurality of grating layers includes: a first grating layer (12) characterized by a first thickness profile and a first refractive index (n3=3.2); a second grating layer (14, i.e. the core layer) characterized by a second thickness profile and a second refractive index (n1=3.5) different from the first refractive index (i.e. n1>n3); and a third grating layer (18; i.e. the liner) characterized by a third thickness profile and a third refractive index (n2=1.5) different from the second refractive index, the second grating layer (14) between the first grating layer (12) and the third grating layer (18), wherein the first thickness profile , the first refractive index, the second thickness profile, the second refractive index, the third thickness profile, and the third refractive index are configured to reduce coupling of the display light to a second side of the waveguide opposing the first side (best seen in at least figs. 1-8 and 23; [0003]).
Regarding claim 3, Evans discloses (in at least figs. 1-8, 14, 18 and 23) the second refractive index (n1) is greater than each of the first refractive index (n3), the third refractive index (n2)), and a fourth refractive index (n5) of the waveguide.
Regarding claim 9, Evans discloses (in at least figs. 1-8, 14, 18 and 23) the first thickness profile is different from the second thickness profile.
Regarding claim 10,  Evans discloses (in at least figs. 1-8, 14, 18 and 23) the first thickness profile includes a non-uniform thickness profile in one or two dimensions.
Regarding claim 11, Evans discloses (in at least fig. 23) the one or more surface-relief gratings comprise a slanted surface-relief grating including a plurality of grating grooves in the plurality of grating layers.
Regarding claim 12, Evans discloses (in at least figs. 1-8, 14, 18 and 23) the plurality of grating grooves is characterized by non-uniform depths.
Regarding claim 13, Evans discloses (in at least figs. 1-8, 14, 18 and 23) each of the plurality of grating grooves extends through all grating layers in the plurality of grating layers.
Regarding claim 14, Evans discloses (in at least figs. 1-8, 14, 18 and 23)  the one or more surface-relief gratings further comprise an overcoat layer (i.e. the cover layer) on the plurality of grating layers, the overcoat layer (i.e. the cover layer) filling the plurality of grating grooves (17) and characterized by a fourth refractive index (n4) different from the first refractive index, the second refractive index, and the third refractive index.
Regarding claim 15, Evans discloses (in at least figs. 1-23) at least one surface-relief grating of the one or more surface-relief gratings (19) is characterized by at least one of a non-uniform grating period or a non-uniform duty cycle. 
Yashiki et al. (US. Pub: 2012/0064303 A1) also disclose all the claims limitations above.  
Claim 16 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mossberg et al. (US. Pat: 8,989,537 B2~ Mossberg).
Regarding claim 16, Mossberg discloses (in at least figs. 9-10, 12 and 13; col. 9, lines 36-52; col. 9, line 61-col. 10, line 15) a surface-relief grating coupler comprising: a substrate (900); a plurality of grating layers (901, 902, 904) on the substrate, the plurality of grating layers including: a first grating layer (904) characterized by a first thickness profile and a first refractive index (n=1.77); a second grating layer (901) characterized by a second thickness profile and a second refractive index (n=2.2) different from the first refractive index; a third grating layer (902) characterized by a third thickness profile and a third refractive index (n=1.51~borosilicate glass) different from the second refractive index, the second grating layer (901) between the first grating layer (904) and the third grating layer (902); and a plurality of grating grooves formed in the plurality of grating layers, the plurality of grating grooves (see figs. 12 and 13) slanted with respect to the substrate and characterized by non-uniform depths (see figs. 12 and 13); and an overcoat layer (903) on the plurality of grating layers, the overcoat layer filling the plurality of grating grooves (as evident in at least figs. 12 and 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mossberg et al. (US. Pat: 8,989,537 B2~ Mossberg) in view of Li et al. (CN: 108387960 A) of record.
Regarding claim 18, Mossberg discloses all the claimed limitations except for the first thickness profile includes a first non-uniform thickness profile; and the second thickness profile includes a second non-uniform thickness profile.
Li discloses (in at least figs. 2 and 3) a first thickness profile includes a first non-uniform profile (see figs. 2 and 3); and a second thickness profile includes a second non-uniform thickness profile (see figs. 2 and 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the first and second thicknesses of Mossberg as disclosed by Li, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious. 
Regarding claim 19, Li discloses (in at least figs. 2 and 3) each of the plurality of grating grooves extends through all grating layers in the plurality of grating layers.
Regarding claim 20, Li discloses (in at least figs. 2 and 3) the plurality of grating grooves is characterized by at least one of non-uniform depths, non-uniform pitches, or non-uniform widths.

Claim(s) 2, 4-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Olkkonen et al. (US. Pub: 2018/0081176 A1); Evans et al. (US. Pub: 2015/0063753 A1) of record; Yashiki et al. (US. Pub: 2012/0064303 A1); Mossberg et al. (US. Pat: 8,989,537 B2~ Mossberg); Li et al. (CN: 108387960 A) of record.
Regarding claims 2, 4-8 and 17, Olkkonen, Evans, Yashiki, Mossberg and Li do not expressly disclose the claimed limitations. 
However, Olkkonen discloses (in at least fig. 4e) discloses three layers with top (n2/n), middle (n1/n2) and a bottom (n1/n) grating layers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the refractive indexes of the devices of Olkkonen, Evans, Yashiki, Mossberg and Li as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 



Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See the list in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875